— Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 27, 1990, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender to a term of imprisonment of 2 to 4 years, unanimously affirmed.
Defendant was properly sentenced as a second felony offender. His failure of recollection at sentencing was not a clearly articulated challenge to the allegation that he had been previously convicted of the prior felony and, since uncontradicted allegations in a predicate felony statement are deemed true, defendant’s claim of error on appeal has not been preserved (CPL 400.21 [3]; People v Bell, 173 AD2d 218, 219, lv denied 78 NY2d 962). In any event, the record being clear that defendant is in fact the person named in the predicate felony statement, there was no need for the trial court to conduct a full hearing (People v Sailor, 65 NY2d 224, 235). Concur — Sullivan, J. P., Milonas, Wallach, Kupferman and Smith, JJ.